STOCK PURCHASE AGREEMENT







THIS STOCK PURCHASE AGREEMENT (the "Agreement") is entered into effective as of
the 1st. day of June, 2012 (the "Closing Date"), by and between GLOBAL CASINOS,
INC., a Utah, ("Buyer"), and CHRISTOPHER BROGDON ("Seller").




WHEREAS, Seller owns all of the issued and outstanding shares of the equity
securities (the "Securities") of Georgia Healthcare REIT, Inc., a Georgia
corporation (the “Company”)




WHEREAS,  Seller desires to sell to Buyer and Buyer desires to purchase the
Securities subject to and in accordance with the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual benefits to be
derived from this Agreement and the representations, warranties, and covenants
contained hereinafter, Buyer and Sellers hereby agree as follows:




1.

Purchase and Sale of Shares.  Subject to the terms and conditions herein stated,
Seller shall sell, assign, transfer and deliver to Buyer on the Closing Date,
and Buyer shall purchase and acquire from Seller on the Closing Date, all issued
and outstanding Securities of the Company that will be owned by Seller as of the
Closing Date representing 100% of the issued and outstanding shares of the
Common Stock of the Company (the "Shares").  The purchase price to be paid by
Buyer to Seller on the Closing Date for the Shares is the sum of $100, which sum
is acknowledged as having been paid by Buyer to Seller.




2.

Closing and Effective Date.

The closing of the sale and purchase of the Shares shall occur on the first
business day following the satisfaction of the following conditions:




(a)

The approval of the Change of Ownership Application (“Application”) submitted by
Gemini Gaming, Inc. (“Gemini”) to the Colorado Division of Gaming (“Division of
Gaming”) permitting the transfer by Buyer to Gemini of all of the issued and
outstanding equity securities of Casinos USA, Inc., Doc Holliday Casinos II, LLC
and Global Gaming Technologies, LLC to effect the split-off of those entities to
Gemini (the “Split-Off”);




(b)

The approval of the Split-Off, this Stock Purchase Agreement, the adoption of
Amended and Restated Articles of Incorporation (which includes a name change to
“Global Healthcare REIT, Inc.) and the transactions provided for therein or
contemplated thereby by the Boards of Directors and requisite vote of the
Shareholders of Buyer and Seller; and




(c)

The twentieth (20th) day after the mailing by Seller to its shareholders a
Definitive Information Statement conforming to the requirements of Schedule 14C
and Rules 14c-2 and  14f-1 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) relating to the transactions provided for in this Agreement
(the “Closing Date”).




3.

Additional Agreements.  Seller and Buyer further agree as follows:




(a)

Buyer and Seller acknowledge that the Company is indebted to the Buyer pursuant
to secured promissory notes evidencing working capital advances (the “Company
Advances”) made by the Buyer to the Company in anticipation of the consummation
of this Agreement and the Split-Off. Upon consummation of this Agreement, the
Company Advances shall become an intercompany liability which shall be
eliminated on consolidation for financial reporting purposes.   Seller shall
have the





1




--------------------------------------------------------------------------------

right, but not the obligation, to cause the Buyer to forgive the indebtedness
represented by the Company Advances, at his sole discretion.




(b)

Concurrently with the Closing, the Buyer shall cause its Board of Directors to
be reconstituted to consist of Seller and persons designated by Seller, and
shall cause its executive officers to consist of Seller and persons designated
by Seller.  




4.

Representations and Warranties of Seller.  Seller hereby represents and warrants
to Buyer as follows:




(a)

The Shares represent 100% of the issued and outstanding shares of the Company.




(b)

The execution and the delivery of this Agreement and the consummation of the
transactions contemplated hereby by Seller do not conflict with or result in a
breach or violation of, or default under (or an event that, with notice or lapse
of time, or both, would constitute a default), any of the terms, provisions or
conditions of the Articles of Incorporation or By-Laws of the Company, or any
material agreement or instrument to which Seller is a party or by which Seller
is bound.




(c)

This Agreement has been duly authorized by all necessary corporate action on
behalf of Seller and has been duly executed and delivered by authorized officers
of Seller and is a valid and binding agreement on the part of the Seller that is
enforceable against the Seller in accordance with its terms, except as the
enforceability hereof may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally and to judicial limitations on the enforcement of the remedy of
specific performance and other equitable remedies.




(d)

Seller owns the Shares, both beneficially and of record, subject to no liens,
encumbrances or rights of others, and has the right to transfer to Buyer the
entire right, title and interest in and to the Shares.  The Shares are validly
issued and nonassessable.




(e)

Seller is not a party to any voting trust or voting agreement, stockholder's
agreement, pledge agreement, buy-sell agreement, or first refusal agreement
relative to the Shares.




(f)

Seller makes no and expressly disclaims any and all representation or warranty
with respect to the financial condition of the Company or its business
operations, assets or the value of the Shares.




5.

Representation and Warranties of Buyer.  Buyer hereby represents and warrants to
Seller as follows:




(a)

Buyer is acquiring the Shares for its own account for the purpose of investment
and not with a view to, or for sale in connection with, any distribution of such
Shares, nor with any present intention of distributing or selling such Shares,
except insofar as such Shares are included in a public offering registered
pursuant to the Securities Act of 1933 (as amended) or the disposition thereof
is exempt from such registration.  Buyer understands that the Shares have not
been registered under

federal or state securities laws and that such Shares are being offered and sold
to Buyer pursuant to a claimed exemption from the registration requirements of
such laws.




(b)

Buyer has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risk of its purchase of the Shares and
has the ability to bear the economic risk of the purchase of the Shares.  Buyer
has had access to such information concerning the Company, which the Company has
made available to Buyer, and has had the opportunity to ask questions





2




--------------------------------------------------------------------------------

of, and receive answers from, officials of the Company concerning the business,
operations, financial condition, assets, liabilities and other matters
pertaining to the Company.




(c)

Buyer understands that the Shares being acquired by its hereunder may not be
sold, transferred or otherwise disposed of without registration under the
Securities Act of 1933 (as amended) or pursuant to an exemption therefrom, in
which case, the Company may require that it be furnished with an opinion of
counsel for Buyer reasonably satisfactory to the Company that such registration
is not required, or Buyer may present to the Company a letter from the
Securities and Exchange Commission to the effect that, in the event the Shares
are transferred by Buyer without registration, the Commission or the staff
thereof will not recommend any action.  Buyer consents that any transfer agent
of the Company may be instructed not to transfer any of such stock unless it
receives satisfactory evidence of compliance with the foregoing provisions.




6.

Agreements of Buyer.




(a)

Buyer agrees with Seller that in entering into this transaction with Seller and
buying the Shares from Seller, Buyer is not relying upon any statement by Seller
about the Company or its stock or the value thereof, nor is Buyer relying upon
Seller as a source of information pertaining to the Company or its stock or the
value thereof.




(b)

Buyer accepts the Shares and control of the Company "as is" and "where is" and
acknowledges that Seller makes no and expressly disclaims any and all
representations or warranties regarding the Shares, the Company or its financial
condition, assets or business operations.




(c)

Buyer acknowledges that it has had an opportunity to conduct its own
investigations and due diligence into the Company, its operations, financial
condition and has obtained all the information that it has desired in
determining to purchase the Shares and control of the Company hereunder.




(d)

All agreements, covenants, representations and warranties of Buyer herein shall
be binding upon Buyer.




7.

Agreements of Seller.  Seller agrees with Buyer that in entering into this
transaction with Buyer and selling the Shares to Buyer, Seller is not relying
upon any statement by Buyer about the Company or its stock or the value thereof,
nor is Seller relying upon Buyer as a source of information pertaining to the
Company or its stock or the value thereof.




8.

Payment of Expenses.  Each party will be liable for its own costs and expenses
incurred in connection with the negotiation, preparation, execution or
performance of this Agreement, including without limitation, any legal,
accounting, and other professional fees and expenses.




9.

Attorney's Fees for Claims.  In the event that a claim is brought by one party
hereto against the other party hereto for breach of any provision hereof or
otherwise arising out of the transaction to which this Agreement relates, the
prevailing party shall be entitled to payment or reimbursement of the expenses
incurred by it in connection with the litigation or the portion thereof as to
which it prevails, including but not limited to, attorneys' fees and costs.




10.

Waiver.  Any of the terms or conditions of this Agreement may be waived at any
time and from time to time in writing by the party entitled to the benefits
thereof without affecting any other terms or conditions of this Agreement.  The
waiver by any party hereto of any condition or breach of any





3




--------------------------------------------------------------------------------

provision of this Agreement shall not operate as a waiver of any other condition
or other or subsequent breach.




11.

Amendment.  This Agreement may be amended or modified only by a written
instrument executed by the parties hereto.




12.

Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior agreements, arrangements and understandings, oral or
written, relating to the subject matter hereof.  No representation, promise,
inducement or statement of intention has been made by either party which is not
embodied in this Agreement and no party shall be bound by or liable for any
alleged representation, promise, inducement or statement of intention not so set
forth.




13.

Survival of Representations, Warranties and Agreements.  All representations and
warranties contained in this Agreement shall survive the consummation of the
transaction contemplated hereby for a period of two years immediately following
the Closing Date.  All agreements and covenants contained in this Agreement not
fully performed as of the Closing Date shall survive the Closing Date and
continue thereafter until fully performed or until the time for further
performance has expired.




14.

Severability.  In case any provision in this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired
thereby.




15.

Third Party Beneficiaries.  Each party hereto intends that this Agreement shall
not benefit or create any right or cause of action in or on behalf of any person
other than the parties hereto.




16.

Fax/Counterparts.  This Agreement may be executed by telex, telecopy or other
facsimile transmission, and may be executed in counterparts, each of which shall
be deemed an original, but all of which shall together constitute one agreement.
 




17.

Litigation.  Any litigation commenced which is based in whole or in part upon
claims under or in connection with this Agreement or the transaction
contemplated hereby shall be brought in a court of competent jurisdiction (state
or federal) in the United States of America.




18.

General.  This Agreement  shall be construed and enforced in accordance with the
laws of the State of Colorado;  may not be transferred or assigned by any party
hereto, other than by operation of law, and shall inure to the benefit of and be
binding upon Buyer and Seller and their respective successors and assigns; and
 may be executed in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 The section headings contained in this Agreement are for reference purposes
only and shall not affect in any way the  meaning or interpretation of this
Agreement.





























4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.




BUYER

SELLER




GLOBAL CASINOS, INC.,

CHRISTOPHER BROGDON

A Utah corporation










By: /s/  A. Leonard. Nacht

/s/   Christopher Brogodon

A. Leonard Nacht

Christopher Brogdon








5


